UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2106


JAMAAL GITTENS,

                    Plaintiff - Appellant,

             v.

NC DEPARTMENT OF REVENUE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cv-00522-RJC-DSC)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamaal Gittens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamaal Gittens appeals the district court’s order denying relief on his complaint in

which he asserted claims under 42 U.S.C. § 1983 (2012) and the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692-1692p (2012). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Gittens v. NC Dep’t of Revenue, No. 3:17-cv-00522-RJC-DSC (W.D.N.C. Sept. 8, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           2